Citation Nr: 0707383	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral optic 
atrophy with constricted field of vision and decreased visual 
acuity.  

2.  Entitlement to a rating in excess of 30 percent for tinea 
versicolor, pedis, unguium and cruris with chronic lymphedema 
to scrotum and lichen simplex chronicus and vitiligo 
(hereinafter a skin disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office (hereinafter RO).  In December 2004, the 
veteran was afforded a videoconference hearing pursuant to 
the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  

The veteran's representative by way of a February 2007 
presentation to the Board expressed a possible intent to file 
a claim for service connection for post-traumatic stress 
disorder, and the RO is directed to take all appropriate 
action in connection with this matter.  


FINDINGS OF FACT

1.  A January 1988 rating decision to which the veteran was 
notified in that month failed to reopen the claim for service 
connection for an eye disability; the veteran did not perfect 
an appeal with respect to this decision, and this is the most 
recent final rating decision addressing the issue of 
entitlement to service connection for an eye disability on 
any basis.  

3.  Evidence received since the January 1988 rating decision 
is either cumulative or redundant, does not bear directly and 
substantially upon the issue of service connection for an eye 
disability or is by itself or in conjunction with evidence 
previously assembled not so significant that it must be 
considered in order to fairly decide the merits of this 
issue. 
  
4.  The service-connected skin disability is manifested by 
hyperpigmentation and moderate itching; such disability is 
not manifested by exfoliation, exudation, ulceration or 
disfigurement; less than 5 percent of exposed areas are 
affected and less than 20 percent of the total body area is 
affected. 
 

CONCLUSIONS OF LAW

1.  The January 1988 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987). 

2.  Evidence received since the January 1988 rating decision 
submitted in an attempt to reopen the claim for service 
connection for an eye disorder is not new and material; thus, 
this claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

3.  The criteria for a rating in excess of 30 percent for the 
service-connected skin disability are not met.  38 U.S.C.A. 
§§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.118 Diagnostic Code (DC) 7806 (prior 
and subsequent to August 30, 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in November 2001 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations, to include a skin examination in 
February 2006 as requested in the March 2005 Board remand.  
Contrary to the assertions of the veteran's representative 
that this examination was inadequate, the reports from the 
February 2006 examination contain comprehensive and detailed 
clinical findings that are more than adequate to determine 
the proper rating for the service connected skin disability.  
As such, the additional delay in the adjudication of the 
veteran's appeal which would result from yet another remand 
to afford the veteran another VA examination would not be 
justified.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file, and the veteran 
himself stated in October 2006 that he had no additional 
information to submit.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Kent v. Nicholson, 
20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  




II. Legal Criteria/Analysis

A.  New Material Evidence 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously considered by VA which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Section 3.156(a) of 38 C.F.R. was amended in August 2001, but 
it was explicitly made applicable only to claims to reopen 
finally disallowed claims received by VA on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a) (2003)).  As the veteran's 
claim to reopen was received as early as August 13, 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.
 
An October 1985 rating decision to which the veteran was 
notified in that month denied service connection for an eye 
disorder.  As the veteran did not perfect an appeal with 
respect to this decision, it is "final."  
38 U.S.C.§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985).  Evidence of record before the adjudicators at that 
time included the service medical records, none of which, 
including the August 1970 separation examination, revealed 
any reference to head or eye injuries.  Also of record was a 
May 1985 statement from the veteran in which he claimed that 
he sustained an eye injury as a result of a head injury 
incurred during service in Vietnam in 1969 or 1970.  

The evidence before the adjudicators in October 1985 also 
included a May 1985 letter from a private eye clinic in which 
the physician, J.R.B., M.D., requested that VA "accept [the 
veteran] for evaluation and further treatment and 
disposition" because he "apparently [had] a service 
connected disability."  This same physician submitted a 
statement in September 1985 that referenced an in-service 
head injury, and indicated that because the veteran had a 
"service-connected injury," the VA had a responsibility to 
"help" the veteran.  This physician noted that the veteran 
had bilateral optic atrophy and constricted visual fields.  

In November 1987, the veteran submitted a statement in an 
attempt to reopen his claim for service connection for an eye 
disability, indicating therein that he sustained an injury to 
the ear during active duty and that a physician thought that 
the veteran had an eye injury that was the result of this 
injury.  Submitted thereafter were reports from a VA eye 
clinic in 1987 that included an impression from a VA examiner 
that the veteran sustained a closed head injury in service 
that "apparently" resulted in damage to his left optic 
nerve.  

A January 1988 rating decision found that this evidence was 
not sufficient to reopen the claim for service connection for 
an eye disability.  The veteran was informed of this rating 
decision later in January 1988, and he did not perfect an 
appeal to this decision.  As such, the January 1988 rating 
decision is final.  38 U.S.C.§ 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  This is the most 
recent final rating decision specifically addressing the 
issue of entitlement to service connection for an eye 
disorder on any basis.

Evidence received since the RO's final January 1988 decision 
includes a report from a private ophthalmologist dated in 
1986 and 1987 indicating the veteran had glaucoma, with 
reference to a history of blunt trauma to the left eye in 
1968.  The additional evidence also includes a July 2001 
report from a private optometrist that indicated that veteran 
had optic atrophy and was blind in his left eye since trauma 
during service.  This physician also indicated that the 
veteran had a visual filed deficit in the right eye.  

At the December 2004 hearing before the undersigned, the 
veteran testified that during his active service in Vietnam, 
he "knocked himself out" after he ran into the side of a 
bunker.  Thereafter, he testified that he experienced pain in 
his left temple region and burning in his eyes.  He testified 
that a physician had linked post-service eye problems to the 
described in-service head injury.  

The Board finds that the additional evidence submitted in an 
attempt to reopen the claim for service connection for an eye 
disability is either cumulative or redundant,  does not bear 
directly and substantially upon the issue of service 
connection for an eye disability or is by itself or in 
conjunction with evidence previously assembled not so 
significant that it must be considered in order to fairly 
decide the merits of this issue.  As such, none of this 
evidence is both "new" and material.  38 C.F.R. 
§§ 3.156(a), 20.1103 (2006).  

While some of the additional evidence includes a private 
medical opinion linking an eye disability to a head injury in 
service, these opinions are essentially duplicative of 
opinions of record at the time of the January 1988 rating 
decision.  Also with respect to these opinions, as the 
service medical records do not reflect that the veteran 
suffered form a head injury during service or any eye 
difficulties resulting therefrom, they are based solely on a 
history reported by the veteran.  Such opinions are not 
probative.  See LeShore v. Brown, 8 Vet. App. 409 (1995) (The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence, or an accurate 
account of those experiences, merely because the transcriber 
happens to be a medical professional.); see also Reonal v. 
Brown, 5 Vet. App. 458 (1993).  As such, to the extent that 
any of the medical opinions are new, they are not material.  
With regard to the veteran's testimony linking an eye 
disability to an in-service head injury, this testimony is 
largely duplicative of contentions of record at the time of 
the October 1985 and January 1988 rating decisions.  
Therefore, it does not represent "new" evidence.  

Having found that the evidence is not new and material, no 
further adjudication of the claim for service connection for 
an eye disorder is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).  As new and material evidence to reopen 
his finally disallowed claim has not been submitted, the 
benefit of the doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

B.  Skin Disorder 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
The veteran is currently assigned a 30 percent evaluation for 
his service-connected skin disorder (tinea versicolor, pedis, 
unguium and cruris with chronic lymphedema to scrotum and 
lichen simplex chronicus and vitiligo) by analogy to 38 
C.F.R. § 4.118, DC 7806 [dermatitis or eczema].  See 38 
C.F.R. § 4.20 (2006) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]; see also 38 C.F.R. § 4.27 (2006) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes.  The Board will apply both the old and new 
versions of the criteria to the veteran's claim. However, the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
30 percent rating if there was exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was for assignment for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 (effective prior to 
Aug. 30, 2002).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted for dermatitis or eczema that 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  If dermatitis 
or eczema involves more than 40 percent of the entire body or 
the exposed areas affected or has required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period, a 60 
percent rating is warranted.  See 38 C.F.R. § 4.118, DC 7806 
(2006).

Summarizing the pertinent facts, service connection for the 
veteran's skin disability was granted by December 1999 rating 
decision.  A 10 percent rating was assigned by analogy to DC 
7806.  Pertinent evidence considered therein included service 
medical records reflecting a rash on the chest and back in 
November 1968, and a fungal type rash of the shoulder and 
groin, scaling lesions of the left arm and right shoulder and 
a rash of the back in November 1969.  A November 1999 VA 
examination showed hypopigmented patches with fine scaling 
involving the posterior neck, upper trunk, front and back.  

The rating was increased to 30 percent from the effective 
date of the regulatory changes to the rating for skin 
disabilities, or August 30, 2002.  See March 2003 rating 
decision.  This action followed a February 2003 VA 
examination in which the examiner opined that the veteran's 
skin disability affected 40 percent of the total body surface 
area.  As it was not until the regulatory change that a 30 
percent rating was warranted for dermatitis or eczema 
affecting 20 to 40 percent of the entire body, entitlement to 
a rating in excess of 10 percent prior to the effective date 
of this regulatory change is not warranted.  See VAOPGCPREC 
3-2000, Rhodan, supra; 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o). 

At the most recent VA examination of the skin conducted in 
February 2006 as requested by Board remand, the examiner 
found the service-connected skin disability to be manifested 
by hyperpigmentation and moderate itching.  She found that 
the service-connected skin disability was not manifested by 
exfoliation, exudation, ulceration or disfigurement, and that 
less than 5 percent of exposed areas are affected and less 
than 20 percent of the total body is affected.  She also 
indicated the veteran did not use immunosuppressive drugs for 
treatment, and that the service-connected skin disability did 
no affect the veteran's ability to work.  

The above findings clearly do not reflect a disability 
manifested by ulcerations or extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant lesions.  The findings also do not 
demonstrate that more than 40 percent of the entire body or 
the exposed areas are affected or that the service connected 
skin disability has required any, much less constant or near-
constant, systemic therapy with immunosuppressive drugs.  As 
such, entitlement to a rating in excess of 30 percent under 
the "old" or revised criteria for rating skin disorders 
codified at DC 7806 is not warranted.   

A review of other potentially diagnostic codes listed under 
the "old" or revised criteria for rating skin disabilities 
codified at 38 C.F.R. § 4.118  also does not reveal a 
provision under which increased compensation would be 
warranted given the objective findings set forth above.  
These objective findings are more probative than the 
testimony presented to the undersigned from the veteran 
essentially asserting a greater level of disability than has 
been demonstrated by objective evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his service-connected skin 
disorder, and residuals of this disorder have not shown 
functional limitation beyond that contemplated by the 30 
percent rating currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  
 
Finally, in reaching the decisions above, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service connected skin 
disability, this doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for bilateral optic atrophy with 
constricted field of vision and decreased visual acuity is 
denied. 

Entitlement to a rating in excess of 30 percent for a 
service-connected skin disability is denied. 


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


